Citation Nr: 1715629	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-22 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right wrist.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left wrist.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to April 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2012, the Veteran testified at a hearing before RO personnel.  A transcript of the hearing is associated with the record.

The Veteran was scheduled to appear at the RO to have a personal hearing before a Veterans Law Judge.  However, the Veteran failed to appear for his hearing, and has not since requested a new hearing.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016). 

The December 2010 rating decision also denied the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine.  As evidenced by the claims folder, although the Veteran expressed disagreement with the denial, he did not complete his appeal with the filing of a timely substantive appeal (VA Form 9 or similar) following the issuance of a statement of the case (SOC) in March 2012 and supplemental statement of the case (SSOC) in December 2012.  Accordingly, that issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination for his degenerative joint disease of the right and left wrists in August 2012.  Upon examination, the VA examiner reported range of motion findings of 30 degrees right wrist palmer flexion with pain at zero degrees, right wrist dorsiflexion of 60 degrees with pain at zero degrees, left wrist palmer flexion of 30 degrees with pain at zero degrees, and left wrist dorsiflexion of 30 degrees with pain at zero degrees.  The examiner noted that the Veteran had additional loss of motion upon repetitive motion testing as well as functional impairment manifested by less movement than normal and pain on movement.  There were no findings of ankylosis.  The examiner diagnosed the Veteran with osteoarthritis of the right and left wrists.  

The Veteran was most recently afforded a VA examination for his right and left wrist disabilities in September 2014.  He reported continued pain and decreased range of motion.  Upon examination, the VA examiner reported range of motion findings of right wrist palmer flexion to 40 degrees with pain at 40 degrees, right wrist dorsiflexion to 25 degrees with pain at 25 degrees, left wrist palmar flexion to 25 degrees with pain at 25 degrees, and left wrist dorsiflexion to 20 degrees with pain at 20 degrees.  The Veteran performed repetitive motion testing with no additional limitation in range of motion.  The examiner noted functional impairment manifested by less movement than normal, weakened movement, incoordination, and pain on movement.  He further noted that additional limitation of functional ability would be expected with repeated use over a period of time, and that estimation of additional loss of range of motion is speculation.  He reported no findings of ankylosis.  The examiner diagnosed the Veteran with soft tissue contracture of both wrists.
A private treatment record dated February 2010 from M.R., M.D. documents treatment for the Veteran's right and left wrist disabilities.  Dr. M.R. indicated that the Veteran's right and left wrist disabilities cause neurological impairment in that he reported numbness of the hands and that the Veteran was not able to make a full fist of either hand.  Pertinently, there was no discussion of neurological impairment during the August 2012 and September 2014 VA examinations, nor was there any neurological examination conducted.  As the evidence may demonstrate neurological impairment, the Board finds that the Veteran should be afforded another VA examination for his right and left wrist disabilities which also address neurological impairment as he may be entitled to separate disability ratings for such.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic and neurological manifestations of the Veteran's service-connected degenerative joint disease of the right and left wrist.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right wrist.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also render an opinion as to the severity, if any, of neurological manifestations attributable to the Veteran's degenerative joint disease of the right and left wrist and comment as to whether the symptoms are best described as mild, moderate, or severe incomplete nerve paralysis or complete paralysis.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.   

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




